
	
		I
		112th CONGRESS
		1st Session
		H. R. 1427
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Harper (for
			 himself, Mr. Matheson,
			 Mr. Jones,
			 Mr. McKinley,
			 Mr. Nunnelee,
			 Mr. Peterson,
			 Mr. Filner,
			 Mr. Blumenauer, and
			 Mr. Palazzo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to reauthorize
		  technical assistance to small public water systems, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grassroots Rural and Small Community
			 Water Systems Assistance Act of 2011.
		2.FindingsCongress finds the following:
			(1)The 1996 Amendments to the Safe Drinking
			 Water Act authorized technical assistance for small and rural communities to
			 assist them with compliance with rules and regulations promulgated under the
			 Act. Technical assistance and compliance training ensures that Federal
			 regulations do not overwhelm small and rural communities' resources. It also
			 allows small communities lacking technical resources access to assistance
			 necessary to improve and protect their water resources.
			(2)Across the States,
			 over 90 percent of the community water systems serve a population of less than
			 10,000. Small communities have the greatest difficulty providing safe,
			 affordable public drinking water and wastewater services due to limited
			 economies of scale and less technical expertise.
			(3)In addition to
			 being the main source of compliance assistance, rural water technical
			 assistance has been the main source of assistance in emergency response in
			 small and rural communities.
			(4)Technical
			 assistance ensures that Federal regulations do not overwhelm small and rural
			 communities’ resources. It also allows small communities lacking technical
			 resources access to assistance necessary to improve and protect their water
			 resources.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)to most effectively assist small
			 communities, the Environmental Protection Agency should prioritize the type of
			 technical assistance that small communities find is the most beneficial;
			(2)it is essential for the Environmental
			 Protection Agency to consider and prioritize the type and manner of technical
			 assistance that has the most support of each State’s local communities;
			 and
			(3)local support is
			 the fundamental key to making the Federal funding (the Federal assistance
			 initiatives) work in small and rural communities to the maximum benefit.
			4.Funding
			 prioritiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended as follows:
			(1)In the fifth sentence by striking
			 1997 through 2003 and inserting 2011 through
			 2016.
			(2)By inserting
			 (1) immediately before the first sentence.
			(3)By adding at the
			 end the following new paragraph:
				
					(2)The Administrator may provide technical
				assistance, with funds under this subsection, to nonprofit organizations
				providing onsite technical assistance, circuit-rider technical assistance
				programs, onsite and regional training, assistance with implementing source
				water protection plans, and assistance with implementation monitoring plans,
				rules, regulations, and water security enhancements. To assure technical
				assistance funding under this subsection is used in a manner most beneficial to
				small and rural communities in each State, the Administrator shall give
				preference to nonprofit organizations that, as determined by the Administrator,
				are the most qualified, experienced, effective, and most supported by small
				community water systems in the
				States.
					.
			
